                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

RONALD DEAN CANTRELL,                       )       Civil Action No. 7:19cv00470
    Plaintiff,                              )
                                            )       ORDER
v.                                          )
                                            )
HAYSI REGIONAL JAIL, et al.,                )       By: Robert S. Ballou
     Defendants.                            )       United States District Judge

       Ronald Dean Cantrell, a Virginia inmate proceeding pro se, filed a civil rights action

pursuant to 42 U.S.C. § 1983. Having reviewed the complaint pursuant to 28 U.S.C. § 1915A(a),

it is now ORDERED as follows:

(1)    The complaint shall remain conditionally filed pending satisfaction of the requirements

       set forth herein.

(2)    Plaintiff is advised that his complaint fails to state a claim under § 1983 against the

       named defendants. To state a cause of action under § 1983, a plaintiff must allege facts

       indicating that plaintiff has been deprived of rights guaranteed by the Constitution or

       laws of the United States and that this deprivation resulted from conduct committed by a

       person acting under color of state law. West v. Atkins, 487 U.S. 42 (1988). Plaintiff fails

       to adequately explain how the named defendants have violated his federal rights.

       Further, a jail is not a “person” subject to suit under § 1983. See McCoy v. Chesapeake

       Corr. Ctr., 788 F. Supp. 890, 894 (E.D. Va. 1992). The court notes, however, that a legal

       entity that operates a jail may be a proper defendant. See Hixson v. Hutcheson, No.

       5:17cv00032; 5:18cv00001, 2018 U.S. Dist. LEXIS 130360, at *18, 2018 WL 3715763,

       at *7 (W.D. Va. Aug. 3, 2018). Inasmuch as plaintiff is acting pro se, the court will give

       him thirty days to file an amended complaint. In order to proceed with this action,




Case 7:19-cv-00470-JLK-RSB Document 12 Filed 10/10/19 Page 1 of 4 Pageid#: 79
      plaintiff must file an amended complaint which must be a new pleading that stands

      by itself without reference to a complaint, attachments, or amendments already

      filed. Plaintiff’s filings to date will not be considered by the court and should not be

      referenced by plaintiff in the proposed amended complaint.                 The amended

      complaint must specifically describe how the defendant violated his rights. Failure

      to file an amended complaint within thirty (30) days from the date of this order, to

      correct the noted deficiency, will result in dismissal of the complaint.

(3)   The Clerk shall send a copy of this order to plaintiff.

      ENTER: This 10th day of October, 2019.


                                                            s./Robert S. Ballou__________
                                                            United States Magistrate Judge




Case 7:19-cv-00470-JLK-RSB Document 12 Filed 10/10/19 Page 2 of 4 Pageid#: 80
                                    **AMENDED COMPLAINT**

        For Clerk’s Office Use
    Judge         Rec’d
    
     K
                                     IN THE UNITED STATES DISTRICT
                                     COURT FOR THE WESTERN DISTICT
                                     OF VIRGINIA
    
        For use by inmates filing a complaint under CIVIL RIGHTS ACT, 42 U.S.C. §1983
    
    
    
   Ronald
        Dean Cantrell                                                        10200905
        Plaintiff full name                                                           Inmate No.
    
        v.                                                             7:19cv00470
                                                    CIVIL ACTION NO. _________________________
        
    
        Defendant(s) full name(s)
    
____________________________________________________________________________


***************************************************************************************************************


                A. Current facility and address:
    
    
    
    
                B. Where did this action take place?
    
                C. Have you begun an action in state or federal court dealing with the same
                   facts involved in this complaint?
    
                              Yes              No
    
                    If your answer to A is Yes, answer the following:
    
                         1. Court:
    
                         2. Case Number:
    
                D. Have you filed any grievances regarding the facts of this complaint?
    
                              Yes              No
    
                    1. If your answer is Yes, indicate the result:
    
                    ____________________________________________________________



                    2. If your answer is No, indicate why:
    




Case 7:19-cv-00470-JLK-RSB Document 12 Filed 10/10/19 Page 3 of 4 Pageid#: 81
           E. Statement of Claim(s): State briefly the facts in this complaint. Describe what
              action(s) each defendant took in violation of your federal rights and include the
              relevant dates and places. Do not give any legal arguments or cite any cases
              or statutes. If necessary, you may attach additional page(s). Please write
              legibly.

          Claim #1 – Supporting Facts – Briefly tell your story without citing cases or law:
  
  
  
  
  
  
  
  
  
          Claim #2 – Supporting Facts – Briefly tell your story without citing cases or law:
  
  
  
  
  
  
  
  
  
  
      F. State what relief you seek from the Court. Make no legal arguments and cite no
         cases or statutes.
  
  
  
  
      G. If this case goes to trial do you request a trial by jury?            Yes               No
  
      H. If I am released or transferred, I understand it is my responsibility to immediately
         notify the court in writing of any change of address after I have been released or
         transferred or my case may be dismissed.
  
  
  
      DATED: __________________                 SIGNATURE: _____________________________

      VERIFICATION:
      I,                                                       , state that I am the plaintiff in this action and I
      know the content of the above complaint; that it is true of my own knowledge, except as to those
      matters that are stated to be based on information and belief, and as to those matters, I believe
      them to be true. I further state that I believe the factual assertations are sufficient to support a
      claim of violation of constitutional rights. Further, I verify that I am aware of the provisions set
      forth in 28 U.S.C. §1915 that prohibit an inmate from filing a civil action or appeal, if the prisoner
      has, on three or more occasions, while incarcerated brought an action or appeal in federal court
      that is dismissed on the grounds that it was frivolous, malicious, or failed to state a claim upon
      which relief may be granted, unless the prisoner is imminent danger of serious physical injury. I
      understand that if this complaint is dismissed on any of the above grounds, I may be prohibited
      from filing any future actions without the pre-payment of the filing fees. I declare under penalty of
      perjury the foregoing to be true and correct.
  
      DATED:                                     SIGNATURE: ___________________________________



Case 7:19-cv-00470-JLK-RSB Document 12 Filed 10/10/19 Page 4 of 4 Pageid#: 82
